DETAILED ACTION

This action is responsive to Applicant’s reply filed on 10 December 2021 (hereinafter “Reply”). This action is made Final.

Status of the Claims
Claims 1-3, 6-7, 9, 11, 13-14, and 16-20 are currently amended.
Claims 8, 10, 12, and 15 have been canceled.
Claims 21-23 are newly added.
Claims 1-7, 9, 11, 13-14, and 16-23 are pending.

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 
Claims 1, 11, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 15 of U.S. Patent No. 10,637,806. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are generic to a species or sub-genus claimed in the aforementioned patent (i.e., the entire scope of the claims at issue fall within the scope of the claims of the aforementioned patent).
Claims 1, 11, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 10,880,244. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are generic to a species or sub-genus claimed in the aforementioned patent (i.e., the entire scope of the claims at issue fall within the scope of the claims of the aforementioned patent).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 9, 11, 13-14, 16-21, and 23 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “receiving, by the terminal, a first user input from the user of the terminal corresponding to the second visual representation.” The phrase “a first user input … corresponding to the second visual representation” renders the claim indefinite. Neither the claims itself nor the specification clearly delineate what constitutes an input “corresponding” to a visual representation. Accordingly, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-7, 9, 21, and 23 are rejected for substantially the same reason indicated above for claim 1, at least due to their dependence on the claim.
Claims 11, 13-14, and 16-20 are also rejected for substantially the same reasons given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9, 11, 13-14, 16-21, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Mikan et al., US 2013/0121481 A1, in view of Martinez, US 2014/0236596 A1, further in view of Roberts, US 2013/0083906 A1.
Regarding claim 1, the combination of Mikan with Martinez and Roberts teaches a method for communication between users of a group chat application, comprising: 
Invoking, by a terminal, the chat application. Mikan fig. 1, ¶¶ 43, 54-55.
Displaying, by the terminal, a user interface of the chat application, wherein the displayed user interface comprises user interface elements corresponding to a plurality of audio messages exchanged between a user of the terminal and one or more other users, wherein the user interface elements of the displayed user interface comprise a first visual representation of speech information sent by the user of the terminal, and a second visual representation of speech information received by the terminal from a second user. In Mikan, a GUI may display multiple audio messages exchanged between multiple users. Mikan ¶¶ 54-55, figs. 5-8. The GUI may include a visual representation of speech information (i.e., “voice note”). Id. ¶¶ 71-72. 
Receiving, by the terminal, a first user input from the user of the terminal corresponding to the second visual representation. In Mikan, user input may be received by the GUI. Mikan ¶¶¶ 72-77, 97. 
After receiving the first user input, displaying, by the terminal, second feature information with the second visual representation, wherein the second feature information comprises an expression of a user mood corresponding to the second visual representation. In Mikan, the GUI may display text including a transcription of an audio message. Id. ¶¶ 72, 77, 97, figs. 5-8. The text may also include “a name of a person associated with the visual voicemail, Id. ¶ 77. Mikan does not disclose that the displayed additional information may be an expression of a user mood. However, in Martinez, a user mood (i.e., emotion) may be displayed along with a visual representation of speech information in a chat application. Martinez fig. 2 (step 214), ¶¶ 29, 34-39. Likewise, in Roberts, a user mood may be displayed with a visual representation of a message in a chat application. Roberts fig. 8, ¶¶ 74.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Mikan’s chat application comprising a GUI displaying representations of multiple audio messages with Martinez and/or Robert’s process of presenting a user mood together with a visual representation of a message. Such a modification would compensate for the emotional information that may be lost during a transcription process, and thus facilitate a richer user experience and improve communication. See Martinez ¶ 13.
Regarding claim 3, which depends on claim 1, Mikan teaches receiving, by the terminal from a server, an audio stream corresponding to the speech information from the second user. Mikan ¶ 46.
Regarding claim 4, which depends on claim 1, Mikan teaches wherein the first and second visual representations are displayed with respective identifications of originating users corresponding to the first and second visual representations. Mikan ¶ 72.
Regarding claim 5, which depends on claim 1, Mikan teaches herein a selection of the first visual representation results in the speech information sent by the user of the terminal being played at the terminal, and wherein a selection of the second visual representation results in the speech information received by the terminal from the second user being played at the terminal. Mikan ¶ 72.
Regarding claim 7, which depends on claim 1, Mikan teaches wherein the chat application facilitates exchange of audio messages between more than two users. Mikan ¶¶ 81, 84.
Regarding claim 9, which depends on claim 1, Martinez and/or Roberts teach wherein first feature information comprising an expression of a user mood corresponding to the first visual representation of speech information sent by the user of the terminal is displayed. In Martinez, multiple user moods may be displayed along with corresponding visual representations of speech information. Martinez fig. 3. Likewise, in Roberts, user moods may be displayed with corresponding visual representations of messages in a chat application. Roberts fig. 8, ¶ 74.
Regarding claim 21, which depends on claim 1, Martinez and/or Roberts teach: receiving, by the terminal, a second user input from the user of the terminal corresponding to the first visual representation; and after receiving the second user input, displaying, by the terminal, first feature information with the first visual representation, wherein the first feature information comprises an expression of a user mood corresponding to the first visual representation. In Martinez, multiple user moods may be displayed along with corresponding visual representations of speech information. Martinez fig. 3. Likewise, in Roberts, user moods may be displayed with corresponding visual representations of messages in a chat application. Roberts fig. 8, ¶ 74.
Regarding claim 23, which depends on claim 1, Martinez and/or Roberts teach wherein the second feature information is not part of the speech information received by the terminal from the second user. In Martinez, a user mood (i.e., emotion) may be displayed along with a visual representation of speech information in a chat application. Martinez fig. 2 (step 214), ¶¶ 29, 34-39. Likewise, in Roberts, a user mood may be displayed with a visual representation of a message in a chat application. Roberts fig. 8, ¶¶ 74. In both cases, the user mood is distinct from speech information.
Claim 11 is drawn to a method that is similar to the method recited in claim 1. Accordingly, this claims is rejected for substantially the same reasons indicated in the above rejection of the corresponding claim.
Claims 13 and 14 are drawn to methods that are similar to the methods recited in claims 2 and 6, respectively. Accordingly, these claims are rejected for substantially the same reasons indicated in the above rejections of the corresponding claims.
Claims 16 and 17 are drawn to instructions stored in a medium that implement a method similar to the method recited in claim 1, respectively. Accordingly, these claims are rejected for substantially the same reasons indicated in the above rejection of the corresponding claim.
Claims 18, 19, and 20 are drawn to instructions stored in a medium that implement a method similar to the methods recited in claims 2, 6, and 7, respectively. Accordingly, these claims are rejected for substantially the same reasons indicated in the above rejections of the corresponding claims.

Claims 2, 6, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Mikan et al., US 2013/0121481 A1, in view of Martinez, US 2014/0236596 A1, further in view of Roberts, US 2013/0083906 A1, further in view of Siminoff, US 2008/0273675 A1, further in view of Lee et al., US 2013/0125060 A1.
Regarding claim 2, which depends on claim 1, Siminoff and/or Lee teach: receiving, by the terminal, a second user input corresponding to second visual representation; and after receiving the second user input, ceasing, by the terminal, display of the second feature information. Mikan does not explicitly disclose that the operation associated with a selectable control may both reveal and hide the additional information. However, Siminoff and/or Lee teach such a feature. Siminoff fig. 3 (display control 307/308), ¶ 39; Lee ¶ 89.
It would have been obvious to one with ordinary skill in the art to modify Mikan, Martinez, and Robert’s chat application displaying additional information comprising the mood of the sender of the voice message with Siminoff and/or Lee’s process of revealing/hiding additional information. Such a modification would allow the user to readily display/hide additional information based on the user’s preference, thus allowing a user to view his/her desired information density (i.e., display more entries with less detailed information or display less entries with more detailed information). See Siminoff ¶ 39.
Regarding claim 6, which depends on claim 1, Mikan teaches wherein the second feature information, while displayed, overlaps with the second visual representation. Mikan ¶ 72 (“the method can display, e.g., via a pop-up window, etc. the transcription of the visual voicemail within the threaded messaging content”). Alternatively, if not taught by Mikan, this 
It would have been obvious to one with ordinary skill in the art to modify Mikan, Martinez, and Robert’s chat application displaying additional information comprising the mood of the sender of the voice message with Siminoff and/or Lee’s process of overlapping additional information. Such a modification would allow the user to readily display/hide additional information based on the user’s preference, thus allowing a user to view his/her desired information density (i.e., display more entries with less detailed information or display less entries with more detailed information). See Siminoff ¶ 39.
Regarding claim 22, which depends on claim 1, Mikan teaches wherein the first user input corresponding to the second visual representation comprises a user operation performed on a switching function control of the second visual representation. In Mikan, the GUI may also include selectable controls (e.g., a button or an icon) for performing functions. Id. ¶¶ 73-75, 97. For example, a selectable control may enable the display of additional information associated with the speech information. Id. ¶ 97. Alternatively, if not taught by Mikan, this feature is taught by Siminoff and/or Lee. In Siminoff and Lee, selection of a switching function control may cause additional information associated with a visual representation of an audio message to be revealed/hidden. Siminoff ¶¶ 37-44, figs. 3-5; Lee ¶¶ 83-94.
It would have been obvious to one with ordinary skill in the art to modify Mikan, Martinez, and Robert’s chat application with a GUI displaying additional information comprising the mood of the sender of an audio message with Siminoff and/or Lee’s process of activating a user interface control to reveal/hide additional information. Such a modification would allow  See Siminoff ¶ 39.

Response to Arguments
The prior objection to the title has been withdrawn based on the corresponding amendment to the title.
Applicant argues that displaying an expression of user mood in response to receiving a user input would be “contrary to the purpose of including the emotion information according to Martinez.” Reply at 11. Martinez clearly states the purpose of providing emotion information is to enhance the user experience.  Martinez ¶ 13. Accordingly, displaying an expression of user mood in response to receiving user input would facilitate an enhanced user experience. Thus, Applicant’s argument is not persuasive.

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144